Per Curiam:
Upon the conclusion of the evidence, the court having ruled that the only issue of fact to be determined by the jury was that of permitting gambling upon the premises where liquor was being sold, it was error to refuse to advise the jury to disregard the evidence of acts of prostitution and of maintaining a house of ill-fame. It was also error to admit in evidence, over the objection and exception of the defendant, the records of convictions of May Wilson and Grace Ellis. ■ It was also error to receive in evidence, over the defendant’s objection and exception, the testimony of the witnesses given in the City Court upon the trial of the *962defendant under an accusation of a crime not involved in this ease. The, judgment of conviction of the defendant should be reversed and a new trial granted. All concurred. Judgment of conviction reversed and new trial granted.